TYSON, J.
The “act to provide for the prosecution of misdemeanors in the county court of Marengo county” imposes upon the solicitor of the first judicial circuit the duty of prosecuting all misdemeanor-si in that court, and in his- absence, the duty is imposed upon the judge of that court -of appointing a solicitor pro tempore to do so.
By the act o-f February 28, 1887, now constituting sections 5537 et seq. of the Code, authority is conferred upon circuit solicitors to appoint deputy solicitors to hold office during the term of the solicitor, unless sooner removed by-him, to represent the State in the county courts, and when appointed, the deputy-solicitors are required to perform the duty of prosecuting all persons charged with misdemeanors in that court. Ap*583pellant ivas regularly appointed deputy solicitor for Marengo county, and claimed tlie right to prosecute misdemeanors in that court, which the judge of that court denied to him.
It is conceded by appellant that the special act is not repealed by the Code or the act of 1887. His contention is when he appeared, that was an appearance by the circuit solicitor and, therefore, the contingency never arose upon which the judge was authorized to act. This is untenable for the reason that his right, if he possessed it, to appear, was not as agent or representative of the circuit solicitor, but in right of the exercise of his office as deputy solicitor •— as a representative of the State' by virtue of the office which it conferred upon him.
It is further contended that the legislature in providing for the appointment of a solicitor pro tempore by the judge of the county court, simply intended to provide and empower the judge in the absence of some one authorized by law to prosecute for and represent the State in the trial and there was no intention to confer such authority, if a deputy solicitor could and would appear. This construction would not only strike down the plain language of the act, but would be inferring an intention from a state of facts which did not exist at the time of its enactment; for there was no such officer as deputy-solicitor at that time. It could hardly be supposed that in 1882, the Legislature could know that in 1887, smell an officer would be constituted. But had he existed, with authority to prosecute in the county court of Marengo, it is clear that the act would have deprived him of his right to do so.
Affirmed.